Citation Nr: 1300005	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  07-38 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a pulmonary disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for the residuals of cement poisoning.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty from January 1946 to August 1947, and from July 1950 to July 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a low back disorder, a lung disorder, bilateral hearing loss, tinnitus and the residuals of cement poisoning in a written statement dated December 3, 2012.

2.  The appellant has no service-connected disabilities and there is no legal basis for a grant of a total disability rating based on individual unemployability (TDIU).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issues of entitlement to service connection for a low back disorder, a pulmonary disorder, bilateral hearing loss, tinnitus and the residuals of cement poisoning have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In December 2007, the Veteran filed a substantive appeal (VA Form 9) with respect to his claims of entitlement to service connection for a low back disorder, a lung disorder, bilateral hearing loss and tinnitus.  In November 2009, the Veteran filed a substantive appeal (VA Form 9) with respect to his claim of entitlement to service connection for the residuals of cement poisoning.  In a VA Form 21-4138 dated December 3, 2012, the Veteran stated that he wanted to withdraw his appeal as to his issues of entitlement to service connection.  

The evidence of record shows that the appellant withdrew his appeal for his claims of entitlement to service connection for a low back disorder, a lung disorder, bilateral hearing loss, tinnitus and the residuals of cement poisoning.  Therefore, the appeals as to those five service connection claims have been withdrawn.  See 38 C.F.R. § 20.204.

As the Veteran has withdrawn his appeal as to these five service connection issues on appeal, there remain no allegations of error of fact or law for appellate consideration on the claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to the appellant's claims of entitlement to a low back disorder, a lung disorder, bilateral hearing loss, tinnitus and the residuals of cement poisoning.  Therefore, said five issues are dismissed, without prejudice.
II.  TDIU Claim

The appellant contends that he is unable to work due to service-connected disability.  His representative has also provided argument to that effect.

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  With few exceptions, the regulations implementing this law are applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date.  VAOPGCPREC 7-2003.

In this case, VA's duties have been fulfilled.  VA must notify the veteran of evidence and information necessary to substantiate his claims and inform him whether he or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The appellant was notified of the information necessary to substantiate his TDIU claim.  The RO sent the appellant a letter in November 2010, in which he was informed of VA's duty to assist and what kinds of evidence the RO would help obtain.  In addition, the RO informed the appellant about what the evidence had to show to establish entitlement to TDIU in the SOC issued in August 2011.  Therefore, VA has no outstanding duty to inform the appellant that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Here, VA obtained VA medical treatment records.  The appellant was supplied with the text of 38 C.F.R. § 3.159 in the August 2011 SOC.  The appellant did not provide any information to VA concerning available treatment records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights.  Therefore, there is no duty to assist that was unmet.

The record indicates that all relevant facts with respect to the TDIU claim addressed below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

The appellant has not been granted service connection for any disability.  The United States Court of Appeals for Veterans Claims has held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) (table).  

In the instant case, the appellant is not service-connected for any disabling condition.  Thus, his claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability is without legal merit, as the law, not the evidence, is dispositive in this case.  Hence, the claim is denied as a matter of law.



ORDER

The appeal of the claims for service connection for a low back disorder, a pulmonary disorder, bilateral hearing loss, tinnitus and the residuals of cement poisoning is dismissed.

The claim for entitlement to TDIU is dismissed. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


